DETAILED ACTION

 Amendment
Acknowledgement is made of Amendment filed 10-26-21.
Claim 1 is amended.
Claim 5 is canceled.
Claims 11-13 are withdrawn.

           Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-13 directed to Group II, non-elected without traverse.  Accordingly, claims 11-13 been cancelled.

     EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 11-13 (see above) for allowing the case.
For Claims 11-13:
11-13. (Canceled)

Allowable Subject Matter	
Claims 1-4 and 6-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-4 and 6-10 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a metal foil on a surface of the bonding layer opposite the transparent base; forming a metal foil pattern by patterning the metal foil; heat-treating the structure resulting at a temperature of 70°C to 100°C; and completely curing the bonding layer, wherein ten-point average roughness Rz of a surface of the bonding layer is higher than 0.5 µm before the heat-treating of the structure, and ten-point average roughness Rz of the surface of the bonding layer is 0.1 µm or less after the heat-treating of the structure.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/
Primary Examiner, Art Unit 2848